                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION


 EQUAL EMPLOYMENT OPPORTUNITY                       )
 COMMISSION,                                        )
                                                    )   No. 1:17-cv-00070-WCG
                           Plaintiff,               )
                                                    )
          v.                                        )
                                                    )
 WAL-MART STORES EAST, LP                           )
                                                    )
                           Defendant.               )
                                                    )

                             EEOC’S PRETRIAL REPORT

       Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”) respectfully

submits the following pretrial report pursuant to Civil Local Rule 16(c), the Court’s Special

Instructions to Litigants, and the Court’s Pre-Trial Order of January 25, 2018 (ECF No.

20) and Pre-Trial Order of February 11, 2020 (ECF No. 160).

A. SUMMARY OF FACTS AND CLAIMS

       Marlo Spaeth began working at Walmart in Manitowoc, WI, as a sales associate

in 1999, a job she performed successfully for over 15 years. In 2014, her job involved

folding towels, tidying the aisles, zoning Domestics and Housewares area, processing

returns, and helping customers locate items.

       Spaeth was qualified for her job. Indeed, throughout her employment, Walmart

itself consistently evaluated Spaeth’s performance with ratings of “Solid Performer” or

“Meets Expectations” and determined that she should get pay raises.

       Spaeth was born with Down syndrome, a genetic condition that substantially

limits her in major life activities, including but not limited to, learning and adaptive



    Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 5 Document 187
functioning, concentrating, thinking, and communicating. This constitutes a “disability”

under Section 3 of Title I of the ADA, 42 U.S.C. § 12102. Among other limitations,

Spaeth has difficulty adjusting to change and she cannot drive.

       For 15 years, Spaeth generally worked a schedule of noon to 4:00 p.m. Because of

her disability, Spaeth needed a consistent schedule and one which allowed her to use

public transportation. However, in November 2014, as a result of a computer-generated

scheduling system, Walmart assigned her to 1:00 p.m. to 5:30 p.m. shifts without

consultation or advance notice and listed her as available to work for up to 24 hours per

week rather than the 14 hours per week she had indicated she was available.

       Spaeth had difficulty adjusting to the new schedule because of her Down

syndrome. She repeatedly told her Personnel Coordinator, Karen Becker, that she wanted

“her hours restored to noon to 4 pm so she could make it home for dinner and not miss

the bus and it was too late to work, and she would get hot.” Spaeth’s sister and guardian,

Amy Jo Stevenson, recognized the problems posed by the new schedule, and also called

Becker to request the accommodation of a modified schedule. Despite these requests,

Walmart failed to provide a reasonable accommodation to Spaeth.

       Instead, despite Walmart’s history of permitting Spaeth and others some latitude

with respect to attendance, Walmart began formal disciplinary procedures against Spaeth

over her attendance. Walmart ultimately discharged her on July 10, 2015. In September

2015, Walmart also rejected a request to rehire or reinstate Spaeth with a schedule

accommodation.

       The EEOC claims that Walmart discriminated against Marlo Spaeth on the basis of

disability, in violation of the ADA, by: (1) failing to provide reasonable accommodations



                                             2

    Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 5 Document 187
which would permit her to perform her job, (2) terminating her employment because of her

disability, and (3) refusing to rehire her because of her disability.

B.     STATEMENT OF THE ISSUES

      The following are issues for the jury:

       1.      Whether Walmart failed to provide reasonable accommodation for Spaeth;

       2.      Whether Walmart terminated Spaeth based on her disability or because of

               the need to accommodate her disability;

       3.      Whether Walmart failed to rehire Spaeth because of her disability or

               because of the need to accommodate her disability; and

       4.      Whether the EEOC is entitled to compensatory and punitive damages for

               Spaeth.

      The following are issues for the Court:

       5.      Whether and how much back pay to which Spaeth is entitled.

       6.      Whether Spaeth should be reinstated at Walmart, or alternatively, awarded

               an amount of front pay in lieu of reinstatement.

       7.      Whether injunctive relief should issue against Walmart.

       8.      Whether other equitable relief is appropriate to prevent or remedy disability

               discrimination by Walmart.

C.     WITNESSES EXPECTED TO TESTIFY

       A list of the names and addresses of witnesses that Plaintiff expects will testify at

trial is attached as Exhibit A.

D.     STATEMENT OF THE BACKGROUND OF EXPERT WITNESS




                                               3

     Case 1:17-cv-00070-WCG Filed 06/11/21 Page 3 of 5 Document 187
       The EEOC has identified David Smith, M.D. as an expert witness in this case. Dr.

Smith is a board-certified physician who specialized his practice and research on the

treatment of individuals with Down syndrome. Dr. Smith is the founder and former

program director of the Down Syndrome Clinic of Wisconsin at Children’s Hospital

(“DSCW”). The DSCW is a consultation clinic that sees people and their families who are

having some sort of difficulty and provides information about routine health maintenance

for people with Down syndrome. The DSCW is also involved with the education of

professionals and lay personnel. Dr. Smith has also been a member of the Down Syndrome

Medical Interest Group for over 30 years and is involved with the committee for adult

healthcare guidelines, the committee for evaluation of adults with behavior change, and a

workgroup studying regression in adolescents and young adults with Down syndrome.

E.     LIST OF EXHIBITS

       Plaintiff’s exhibit list is attached as Exhibit B.

F.     DEPOSITION DESIGNATIONS

       The EEOC’s deposition designations are attached as Exhibit C


G.     ESTIMATED TIME FOR TRIAL

       The EEOC anticipates this trial will last 4 days.

H.     PROPOSED VOIR DIRE QUESTIONS, JURY INSTRUCTIONS, AND
       SPECIAL VERDICT FORM

       1.      Proposed Voir Dire Questions

       Plaintiff’s proposed voir dire questions are attached as Exhibit D.

       2.      Proposed Jury Instructions

       Plaintiff’s proposed jury instructions are attached as Exhibit E.



                                              4

     Case 1:17-cv-00070-WCG Filed 06/11/21 Page 4 of 5 Document 187
       3.     Proposed Special Verdict Form

       Plaintiff’s proposed special verdict form is attached as Exhibit F.



Dated: June 11, 2021.


                                             EQUAL EMPLOMENT
                                             OPPORTUNITY
                                             COMMISSION

                                             Counsel for Plaintiff

                                             /s/ Justin Mulaire
                                             Justin Mulaire
                                             Supervisory Trial Attorney

                                             EEOC Chicago District Office
                                             230 S Dearborn St., Suite 2920
                                             Chicago, IL 60604
                                             Telephone: (312) 872-9666
                                             Facsimile: (312) 588-1260
                                             justin.mulaire@eeoc.gov


                                             /s/ Carrie Vance
                                             Carrie Vance
                                             Trial Attorney

                                             /s/ Leslie N. Carter
                                             Leslie N. Carter
                                             Trial Attorney

                                             310 West Wisconsin Avenue, Suite 500
                                             Milwaukee, WI 53203-2292
                                             ☏ (414) 662-3686
                                             � (414) 297-3146
                                             justin.mulaire@eeoc.gov
                                             carrie.vance@eeoc.gov
                                             leslie.carter@eeoc.gov




                                            5

    Case 1:17-cv-00070-WCG Filed 06/11/21 Page 5 of 5 Document 187
